TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00118-CV





Ex Parte:  Jaime Dominguez, Relator






HABEAS CORPUS PROCEEDING FROM TOM GREEN COUNTY





PER CURIAM


	Jaime Dominguez filed his petition for writ of habeas corpus on March 8, 1995,
seeking discharge from the custody of the sheriff of Tom Green County.  After reviewing the
petition, we conclude that the writ should not issue as requested.  Because appellant's custody
arises from a criminal proceeding, we are without authority to issue the writ.  Tex. Gov't Code
Ann. § 22.221(d) (West Supp. 1995).
	The petition for writ of habeas corpus is denied.

Before Chief Justice Carroll, Justices Aboussie and Jones
Petition for Writ of Habeas Corpus Denied
Filed:   April 5, 1995
Do Not Publish